                 Case 5:19-cv-01412 Document 1 Filed 12/05/19 Page 1 of 7




                               IN THE UNITED STATES DISTRICT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                   SAN ANTONIO DIVISION

K.H. AND S.H., AS NEXT FRIENDS                              §
OF R.H., A MINOR,                                           §
                                   §
         Plaintiffs,               §
                                   §
                                                                                5:19-CV-1412
V.                                 §                                       NO.- - - - - - - - - -
                                   §
GRAEME HOWE; CAMP STEWART FOR §
BOYS, INC.; AND AMERICAN INSTITUTE §
FOR FOREIGN STUDY, INC. D/B/A      §
CAMP AMERICA                       §
                                   §
     Defendants.                   §



                 PLAINTIFFS' ORIGINAL COMPLAINT AND JURY DEMAND


         COME NOW, Plaintiffs K.H. and S.H., as Next Friends ofR.H, a minor, and complain of

Defendants Graeme Howe, Camp Stewart for Boys, Inc., and American Institute for Foreign

Study, Inc., d/b/a Camp America, as follows:

                                                    A.     Parties

         1.     Plaintiffs K.H. and S.H., as Next Friends of R.H, a minor, are residents of Dallas,

Dallas County, Texas. 1

         2.       Defendant, Graeme Howe, is an individual and citizen of the United Kingdom of

Great Britain and Northern Ireland. Pursuant to Fed. R. Civ. P. 4 and the Hague Convention on

the Service Abroad of Judicial and Extra Judicial Documents in Civil and Commercial Matters,


         1
           Plaintiffs have used initials in order to protect the minor's rights to privacy. See FED. R. CIV. P. 5.2(a)(3);
see Villanueva ex. rel. M V. v. San Marcos Consol. I.S.D., 2006 WL 2591082, at n. 1 (W.D. Tex. 2006) ("Because
M.V. is a minor, the Court, pursuant to this District's privacy policy, will use only the initials ofM.V.").




PLAINTIFFS' ORIGINAL COMPLAINT                                                                         PAGE 1 OF7
             Case 5:19-cv-01412 Document 1 Filed 12/05/19 Page 2 of 7




20 U.S.T. § 361, the Scottish Government Justice Directorate, Central Authority & International

Law Team, St. Andrew's House (GW15), Edinburgh EHl 3dG, Scotland, UK, Telephone +44

(131) 244 4829, may receive service of citation and Plaintiff's Complaint filed in this matter, and

it may forward said documents to Defendant Graeme Howe at 15 Foyers Terrace, Springburn,

Glasgow G21 4NF, or wherever he may be found.

       3.    Defendant Camp Stewart for Boys, Inc., is incorporated under the laws of the State

of Texas. Defendant has its principal place of business in Texas. Defendant may be served with

process by serving its registered agent Silas B. Ragsdale, Jr. at 612 FM 1340, Hunt, Texas

78024-3024, or wherever he may be found.

       4.    Defendant, American Institute for Foreign Study, Inc. d/b/a Camp America ("Camp

America"), is incorporated under the laws of the State of Delaware. Defendant has its corporate

headquarters in Connecticut. Defendant may be served with process by serving its registered

agent Prentice Hall Corporation System at 211 E. 7th Street, Suite 620, Austin, Texas 78701-

3218, or wherever it may be found.

                                        B.   Jurisdiction

       5.    This Court has federal question jurisdiction under 28 U.S.C. § 1331 for the causes

of action asserted against Defendant Howe pursuant to 18 U.S.C. §§ 2241(c), 2255(a). Because

the state law causes of action asserted against the other Defendants arise out of the same

operative facts, this Court has supplemental jurisdiction over the pendent state law claims

pursuant to 28 U.S.C. § 1367(a).




PLAINTIFFS' ORIGINAL COMPLAINT                                                     PAGE2OF7
             Case 5:19-cv-01412 Document 1 Filed 12/05/19 Page 3 of 7




                                            C.   Venue

       6.    Venue is proper in this district because this civil action is brought where a

defendant may be found and a substantial part of the events or omissions giving rise to the claim

occurred in this district. See 28 U.S.C. § 1391(b).

                                            D.    Facts

       7.      R.H. attended Camp Stewart during the summer of 2013. He was assigned to a

cabin in which Graeme Howe was a counselor. During his time at Camp Stewart, R.H. was

sexually abused by Howe on several occasions. Howe violated and assaulted R.H. by making

inappropriate contact with R.H. by forcing him to perform sexual acts.

       8.      R.H. was 11 years-old at the time of these assaults. Since that time, R.H. has

experienced increasing anxiety and depression, culminating in recent PTSD, clinical depression,

academic problems, and suicidal ideation. R.H. has been struggling with depression and

psychological trauma as a result of Howe's sexual abuse since 2013.

       9.      Graeme Howe was sent to Camp Stewart through Camp America, a for-profit

program operated by the American Institute for Foreign Study. Camp America is a corporation

that specializes in finding foreign individuals who wish to work as camp counselors and

matching them with camps in the United States that need counselors. Howe was an employee of

Camp Stewart at the time of his sexual assaults of R.H.


                        E.   Causes of Action Against Defendant Howe

       Section 2241(c)

       10.   Defendant Howe sexually assaulted R.H. By crossing a state line with intent to

engage in a sexual act with a minor under age 12, Howe violated 18 U.S.C. § 224l(c). Plaintiffs

are granted a private right to bring this cause of action pursuant to 18 U.S.C.§2255(a). That



PLAINTIFFS' ORIGINAL COMPLAINT                                                   PAGE3OF7
             Case 5:19-cv-01412 Document 1 Filed 12/05/19 Page 4 of 7




private cause of action entitles the mmor Plaintiff to recover actual damages, which are

presumed to be no less than $150,000, and reasonable attorney's fees.

       Sexual Assault and Battery

       11.   Defendant Howe intentionally, knowingly and recklessly made inappropriate sexual

contact with the minor Plaintiff and caused him injury. Defendant Howe also committed battery,

which is the offensive touching of the minor Plaintiff. For those reasons, the minor Plaintiff is

entitled to recover actual damages, including past and future mental anguish, and exemplary

damages.

       Intentional Infliction of Emotional Distress

       12.   Defendant Howe's conduct in sexually assaulting, sexually molesting, and sexually

abusing the minor Plaintiff was extreme and outrageous, it was done intentionally or recklessly,

and it proximately caused the minor Plaintiff severe emotional distress.      Defendant Howe's

conduct is so outrageous in character, and so extreme in degree, as to go beyond all possible

bounds of decency, as to be regarded as atrocious, and utterly intolerable in a civilized society.

Defendant Howe's intentional infliction of emotional distress was the proximate cause of the

minor Plaintiffs actual damages, and also entitles the minor Plaintiffs o exemplary damages.

                         F.   Causes of Action against Camp Stewart

       Negligence Claims Based on Hiring or Supervising Employees

       13.     Defendant Camp Stewart for Boys breached its duty to use ordinary care in hiring

and supervising its employees, including Defendant Howe. Defendant Camp Stewart for Boys

failed to take reasonable steps to independently investigate Defendant Howe' background relying

instead on Defendant Camp America to do the work. Evidence shows Camp America apparently




PLAINTIFFS' ORIGINAL COMPLAINT                                                    PAGE4OF7
              Case 5:19-cv-01412 Document 1 Filed 12/05/19 Page 5 of 7




also failed to conduct any independent investigation of Defendant Howe, relying instead on

unidentified third parties. Plaintiffs suffered damages as a result of this breach of duty.

        Negligence

        14.   Defendants Camp Stewart for Boys and Camp America were negligent in hiring,

supervising, training and retaining Howe as a camp counselor at Camp Stewart for Boys.

Further, Defendants are liable for failing to warn the minors and their parents about the

foreseeable risks of sexual abuse. Moreover, Defendants failed to prevent sexual abuse against

R.H. and similarly situated campers. Defendants' negligence was a proximate cause of Plaintiffs'

actual damages.      And, because the Defendants were guilty of gross negligence or malice,

Plaintiffs are entitled to exemplary damages.

       Breach of Fiduciary Duty/Aiding and Abetting

        15.   Because of being in loco parentis to R.H., Camp Stewart for Boys owed a fiduciary

duty to Plaintiffs. Not only is that a formal fiduciary relationship, but the parties also had an

informal fiduciary duty arising from the extreme trust and confidence reposed in the safety and

security of the overnight camp. Camp Stewart for Boys breached its fiduciary duty by failing to

put the interests of Plaintiffs ahead of its own and by failing to disclose all material facts to R.H.

and Plaintiffs. Camp America is liable for aiding and abetting Camp Stewart for Boys' breach of

fiduciary duties. Camp Stewart for Boys' breach of fiduciary duties caused the minor Plaintiff to

suffer actual damages, for which the Defendants are liable. The minor Plaintiff is also entitled to

recover exemplary damages and equitable remedies, including disgorgement of fees.




PLAINTIFFS' ORIGINAL COMPLAINT                                                        PAGE5OF7
             Case 5:19-cv-01412 Document 1 Filed 12/05/19 Page 6 of 7




                   E. CAUSE OF ACTION AGAINST CAMP AMERICA

Negligence

       16.     Defendant Camp America was negligent and breached its duty to use reasonable

care in the screening of its applicants and recommending them for placement with U.S. camps

like Camp Stewart. Defendant Camp America owed the Plaintiffs the duty to use reasonable care

in selecting, interviewing, vetting and screening candidates to their program. Defendants Camp

Stewart for Boys and Camp America were negligent in hiring, supervising, training and retaining

Howe as a camp counselor at Camp Stewart for Boys. Further, Defendants are liable for failing

to warn the minors and their parents about the foreseeable risks of sexual abuse. Moreover,

Defendants failed to prevent sexual abuse against R.H. and similarly situated campers.

Defendants' negligence was a proximate cause of Plaintiffs' actual damages. And, because the

Defendants were guilty of gross negligence or malice, Plaintiffs are entitled to exemplary

damages.

       Breach of Fiduciary Duty/Aiding and Abetting

       17.   Because of being in loco parentis to R.H., Camp America owed a fiduciary duty to

Plaintiffs. Not only is that a formal fiduciary relationship, but the parties also had an informal

fiduciary duty arising from the extreme trust and confidence reposed in the safety and security of

the overnight camp. Camp America breached its fiduciary duty by failing to put the interests of

Plaintiffs ahead of its own and by failing to disclose all material facts to R.H. and Plaintiffs.

Camp America is liable for aiding and abetting Camp Stewart for Boys' breach of fiduciary

duties. Camp America's breach of fiduciary duties caused the minor Plaintiff to suffer actual

damages, for which the Defendants are liable. The minor Plaintiff is also entitled to recover

exemplary damages and equitable remedies, including disgorgement of fees.



PLAINTIFFS' ORIGINAL COMPLAINT                                                    PAGE6OF7
             Case 5:19-cv-01412 Document 1 Filed 12/05/19 Page 7 of 7




                                            G.    Damages

       18.   As a direct and proximate result of Defendants' conduct, as set forth above, minor

Plaintiff is entitled to recover damages from the Defendants as follows:

       a.    mental anguish in the past and future;

       b.    pain and suffering in the past and future;

       c.    medical expenses in the past and future;

       d.    physical impairment in the past and future;

       e.    exemplary damages, without limitation on the dollar amount of exemplary

             damages, see Tex. Civ. Prac. & Rem. Code §41.008(c)(5)(6);

       f.    reasonable and necessary attorney's fees;

       g.    prejudgment and post judgment interest;

       h.    costs of court;

       1.    such other relief, at law and in equity, to which Plaintiff shall be entitled.

                                               Respectfully submitted,
                                                                     '   -9r--.,_




                                              State Bar No. 17692500
                                              msawicki@sawickilawfirm.com
                                              ANDREW A. JONES
                                              State Bar of No. 24077910
                                              ajones@sawickilawfirm.com
                                              6116 N. Central Expressway, Ste. 1400
                                              Dallas, Texas 75206
                                              (214) 468-8844
                                              (214) 468-8845 (Fax)

                                               ATTORNEYS FOR PLAINTIFFS




PLAINTIFFS' ORIGINAL COMPLAINT                                                        PAGE7OF7
